 In the Matter ofH.ROSENHIRSCH COMPANYandWHOLESALE & WARE-HOUSE WORKERS UNION,LOCAL 65, C. 1.10.In the Matter of MANUFACTURERS HAIR & BRISTLE DRESSING Co.,' INC.andWHOLESALE & WAREHOUSE WORKERS UNION, LOCAL 65, C. I. O.CasesNos.R-3340 and R-8341, respectively.Decided January28, 1942Jurisdiction:bristle-processing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition ; election necessary.Unit Appropriate for Collective Bargaining:all employees in the bristle-process-ing plant of the Manufacturers Company, excluding supervisory employees.Practice and Procedure:petition dismissed as to a Company which einploys butone person in the alleged appropriate unit.'Mr. John J. Cue eo,for the Board.Mr. Alfred Rosenhirsch,of New York City, for the RosenhirschCompany and Manufacturers Company.fLiebman, Leider c6 Witt,byMr. D. William. L eider,of New YorkCity for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDORDEROn August 16 and September 7 and 29, 1941, respectively;."Whole-sale & Warehouse Workers Union, Local 65, C. I. 0., herein called, theUnion, filed with the Regional Director for the Second Region (NewYork City) separate petitions and amended petitions alleging thatquestions affecting commerce had arisen concerning the representa-tion of employees of H. Rosenhirsch Company, New York City, hereincalledRosenhirsch Company, and Manufacturers Hair i & BristleDressing Co., Inc., New York City, herein called Manufacturers Com-pany, and requesting investigations and certifications of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On October 25, 1941, the National38 N. L. R. B., No. 124.1'619 620DEICSSTONSOF NATPIONAL LABOR RELATIONS BOARDLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act, and Article III,- Section 3, of National LaborRelations Board Rules and Regulations-Series 2, as amended, or-dered an investigation and authorized the Regional Director to con-duct it and to provide for an appropriate hearing upon due notice,and, acting pursuant to Article III, Section 10 (c) (2), of said Rulesand Regulations, ordered that the two cases be consolidated.On October 29, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon Rosenhirsch Company,Manufacturers Company, and upon the Union.Pursuant to notice,a hearing was held on November 28, 1941, at New York City, beforeJames C. Paradise, the Trial Examiner duly designated by the ChiefTrial Examiner.The Board, the Rosenhirsch Company, the Manu-facturers Company, and the Union were represented by counsel andparticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.During the course of the hearingcounsel for Rosenhirsch Company and Manufacturers Companymoved to dismiss the petitions on the ground that the petitioner hadnot shown itself to be a labor organization.The Trial Examinerdenied the motions.The rulings are hereby affirmed.During thecourse of the hearing the Trial Examiner made several rulings onother motions and on objections to the admission of evidence.TheBoard has reviewed these rulings and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.On December 16, 1941, Rosenhirsch Company and ManufacturersCompany filed a joint brief which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANIESH. Rosenhirsch Company is a Rhode Island corporation with itsprincipal office and place of business at New York City, where it isengaged in the purchase and sale of bristles.During the 6-monthperiod preceding November 6, 1941, the Rosenhirsch Company pur-chased raw materials valued in excess of $1,000,000, all of which wereshipped to it from points outside the State of New York.Duringthe same period the Company shipped over $750,000 worth of mer-chandise to points outside the State of New York, this figure repre-senting 80 percent 'of its total sales during said period.The Rosen-hirsch Company admits that it is engaged in commerce within themeaning of the Act.Manufacturers Hair & Bristle Dressing Co., Inc., is a New Yorkcorporation with its principal office and place of business in New York H. ROSENHIRSCHCOMPANY621City, where it is engaged in the business of processing bristles.TheManufacturers Company receives approximately $30,000 annually forits processing work and all the bristles processed by it originate inpoints outside the United States.About 65 percent of all the workdone by the Manufacturers Company is performed by it for the Rosen-hirsch Company, 80 percent of the sales of which are concerned withdeliveries of merchandise outside the State of New York.H. THE ORGANIZATION INVOLVEDWholesale and Warehouse Workers Union, Local 65, is a labor or-ganization affiliated with the Congress of Industrial Organizations.It admits to membership employees of the Rosenhirsch Company andthe Manufacturers Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Union has requested the Manufacturers Company to recognizeit as the exclusive representative of its employees.The ManufacturersCompany denied this request, stating that it doubted the Union's claimto a majority.A statement of the Regional Director, introduced inevidence at the hearing, shows that the Union represents a substantialnumber of employees in the alleged appropriate unit.'It appears from the record that the Rosenhirsch Company employsbut one employee in the alleged appropriate unit at this time and thatno increase in its staff is contemplated.As we have frequently noted,the Act does not empower the Board to certify collective bargainingrepresentatives where only one employee is involved.2Under thecircumstances, no question concerning representation has arisen as toemployees of the Rosenhirsch Company.We shall dismiss the petitionfor investigation and certification of representatives with respect to it.We find that a question has arisen concerning the representation ofemployees of the Manufacturers Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Manufac-turers Company described in Section I above, has a close, intimate, and'The RegionalDirectorreportedthat the Unionpresented 10 membership applicationcards bearing the names of persons who appearon the ManufacturersCompany's pay rollof September15, 1941.Thereare approximately 11 employeeson this payrollwho are inthe alleged appropriate unit.2 This conclusion does not mean that a singleemployeemay not designate a representa-tive to act for him; he had such a right without the Act and the Act inno way limitsthe right.SeeMatterof Luckenbach SteamshipCompany. Inc.,et at.andGatemen,Watchmenand MiscellaneousWaterfrontWorkers Union,Local38-124;InternationalLongshoremen's Association,2 N.L R.B. 181, 193. 622DECISIONS OF NATIONAL LABOR -RELATIONS BOARDsubstantial relation to trade, traffic, and commerce among the severalStates and tends to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE APPROPRIATE UNITThe Union contends that all employees in the bristle-processing plantof the Manufacturers Company, excluding supervisory employees, con-stitute an appropriate unit.The Manufacturers Company did notcontest this allegation.We find that all employees in the bristle-processing plant of theManufacturers Company, excluding supervisory employees, constitutea unit appropriate for the purposes of collective bargaining and thatsuch unit will insure to employees of the Manufacturers Companythe full benefit of their right to self-organization and to collectivebargaining and otherwise will effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisenwith respect to employees of the Manufacturers Company can best beresolved by the holding of an election by secret ballot.The Unionurges that a pay roll as of the date of its petition be used to determineeligibility, to vote.No r&son appears, however, why, in accordancewith our usual' custom, the pay roll immediately preceding the dateof the Direction of Election herein should not be used for this purpose.We find that the employees of the Company eligible to vote in theelection shall be those in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of theDirection of Election herein, subject to the limitations and additionsset forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.No question concerning the representation of employees of H.Rosenhirsch Company, New York City, has arisen in a unit appropriatefor the purposes of collective bargaining, within the meaning of Section9 (c) of the National Labor Relations Act.2.A question affecting commerce has arisen concerning the repre-sentation of employees of Manufacturers Hair & Bristle DressingCo., Inc., within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.3.All employees in the bristle-processing plant of the Manufac-turers Company, excluding supervisory employees, constitute a unit H. ROSENHIRSCH COMPANY623appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargaining withManufacturers Hair & Bristle Dressing Co., Inc., New York City, anelection by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director for theSecond Region, acting in this matter as agent for the National LaborRelations Board and subject to Article III, Section 3, of said Rulesand Regulations, among all employees in the bristle-processing plantof the Manufacturers Company who were employed during the pay-roll period immediately preceding the date of this Direction of Elec-tion, including employees who did not work during such pay-rollperiod because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding supervisory employees and employees who have since quitor been discharged for cause, to determine whether or not they desireto be represented by Wholesale and Warehouse Workers Union, Local65, affiliated with the Congress of Industrial Organizations, for thepurposes of collective bargaining.ORDERUpon the basis of the above findings of fact and conclusions oflaw, the National Labor Relations Board hereby orders that the peti-tion-for investigation and certification of representatives of employeesof H. Rosenhirsch Company, New York City, filed by Wholesale andWarehouse Workers Union, Local 65, C. I. 0., be, and it hereby is,.dismissed.